Fourth Court of Appeals
                               San Antonio, Texas
                                     August 29, 2019

                                   No. 04-19-00409-CV

                                  Frederick O. SILVER,
                                        Appellant

                                            v.

            TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                              Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-05365
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Immediate Reverse and Vacate Order and Judgment is
hereby DENIED.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court